  Case 17-13981       Doc 27   Filed 04/29/20 Entered 04/29/20 16:25:20              Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )                BK No.:     17-13981
Beverly Jackson                              )
                                             )                Chapter: 13
                                             )
                                                              Honorable Deborah L. Thorne
                                             )
                                             )                Cook
               Debtor(s)                     )

                           ORDER MODIFYING THE AUTOMATIC STAY

        THIS CAUSE coming to be heard on the motion of Wells Fargo Bank, N.A., a secured creditor
herein, for relief from the automatic stay, the Court having jurisdiction over the subject matter and due
notice having been given; and the Court finding that the mortgage held by said creditor is in default and
that the security interest of said creditor is not adequately protected:

WHEREFORE, IT IS HEREBY ORDERED:
(1) Pursuant to 11 U.S.C. Section 362(d), that Wells Fargo Bank, N.A. its principals, agents, successors
and/or assigns is granted relief from the automatic stay provisions of 11 U.S.C. Section 362(a) by
modifying said stay to permit them to pursue all non bankruptcy remedies and work out options as to
the property commonly known as 3205 Hendricks Road, Robbins, IL 60472.

(2) Rule 4001(a)(3) is waived and Wells Fargo Bank, N.A. may immediately enforce and implement
this order granting relief from the automatic stay.



                                                          Enter:


                                                                   Honorable Deborah L. Thorne
Dated: April 29, 2020                                              United States Bankruptcy Judge

 Prepared by:
 Peter C. Bastianen ARDC#6244346
 Codilis & Associates, P.C.
 15W030 North Frontage Road, Suite 100
 Burr Ridge, IL 60527
 (630) 794-5300
 C&A FILE(14-19-10754)
